Appellate Case: 21-1367      Document: 010110697910                        FILEDPage: 1
                                                       Date Filed: 06/16/2022
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                       UNITED STATES COURT OF APPEALS
                                                                      June 16, 2022
                                                                  Christopher M. Wolpert
                                    TENTH CIRCUIT                     Clerk of Court



  MARK WALTER PAULSEN,

           Plaintiff - Appellant,

  v.                                                      No. 21-1367
                                             (D.C. No. 1:18-CV-01396-PAB-KMT)
  HELENE CHRISTNER, N/P - M.D.,                            (D. Colo.)
  SCF Medical Department,

           Defendant - Appellee.


                               ORDER AND JUDGMENT *


 Before PHILLIPS, MURPHY, and EID, Circuit Judges.



       After examining the parties’ briefs and the appellate record, this panel has

 determined unanimously that oral argument would not materially assist in the

 determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

 The case is therefore ordered submitted without oral argument.

       Mark Walter Paulsen appeals from an order of the district court (1) granting

 summary judgment against him in part and (2) dismissing without prejudice as


       *
         This order and judgment is not binding precedent except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
 Cir. R. 32.1.
Appellate Case: 21-1367   Document: 010110697910      Date Filed: 06/16/2022      Page: 2



 unexhausted in part claims he raised in a pro se 42 U.S.C. § 1983 civil rights

 complaint. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the

 district court’s judgment.

       Paulsen filed a complaint alleging that, while he was incarcerated in the

 Colorado Department of Corrections (“CDOC”), Nurse Helene Christner violated

 his Eighth Amendment rights by failing to adequately care for his Hepatitis C

 infection. The matter was referred to a magistrate judge for initial proceedings.

 See 28 U.S.C. § 636(b)(1)(B). The magistrate judge issued a comprehensive

 Report and Recommendation (“R & R”). After thoroughly cataloging the Prison

 Litigation Reform Act’s exhaustion requirement and Paulsen’s history of filing

 grievances, the R & R concluded that all of Paulsen’s Eighth Amendment claims

 predicated upon allegations other than the denial of his chronic care status and the

 failure to address his blood test results were unexhausted. Thus, the R & R

 recommended that those claims be dismissed without prejudice. As to the

 remaining aspects of Paulsen’s Eighth Amendment claims, the R & R

 recommended that summary judgment be granted in Christner’s favor because the

 undisputed record evidence demonstrated Paulsen did not suffer from a

 sufficiently serious medical condition while under Christner’s care. In that

 regard, the R & R noted the record demonstrated that during all relevant time

 periods, Paulsen’s Hepatitis C infection was inactive, a condition which does not

 necessitate treatment under CDOC clinical guidelines.

                                         -2-
Appellate Case: 21-1367    Document: 010110697910        Date Filed: 06/16/2022     Page: 3



       Despite being specifically warned in the R & R that failure to file timely

 and specific objections with the district court would result in waiver of appellate

 review, Paulsen did not file timely objections. Although he did file untimely

 objections, those objections did not specifically address any of the magistrate

 judge’s conclusions. Instead, the objections merely reargued, in the most general

 fashion, the merits of his claims. But see United States v. One Parcel of Real

 Property, 73 F.3d 1057, 1060 (10th Cir. 1996) (“[O]nly an objection that is

 sufficiently specific to focus the district court’s attention on the factual and legal

 issues that are truly in dispute will advance the policies behind the Magistrate’s

 Act that led us to adopt a waiver rule in the first instance. Therefore, we hold

 that a party’s objections to the magistrate judge’s report and recommendation

 must be both timely and specific to preserve an issue for de novo review by the

 district court or for appellate review.”). The district court concluded Paulsen’s

 failure to file timely objections led to the waiver of his right to appellate review

 of the R & R. Cf. 28 U.S.C. § 636(b)(1) (providing that a district court “shall

 make a de novo determination of those portions of the report or specified

 proposed findings or recommendations to which objection is made”). The district

 court further concluded that the result would remain the same even if it

 considered Paulsen’s untimely objections because those objections did not

 specifically identify any legal or factual errors on the part of the magistrate judge.

 See One Parcel, 73 F.3d at 1060.

                                           -3-
Appellate Case: 21-1367    Document: 010110697910       Date Filed: 06/16/2022    Page: 4



       Because Paulsen failed to file timely and specific objections to the R & R,

 he has waived appellate review in this court. Although we may “grant relief from

 the firm waiver rule in the interests of justice,” Klein v. Harper, 777 F.3d 1144,

 1147 (10th Cir. 2015), Paulsen has not argued on appeal that he is entitled to such

 relief. Indeed, in response to this court’s order to show cause why his failure to

 object to the R & R did not waive appellate review, Paulsen simply argued the

 merits of the issues he seeks to raise on appeal. And, in any event, in response to

 Paulsen’s failure to file timely and specific objections to the R & R, the district

 court undertook an extended analysis, utilizing this court’s relevant precedents, of

 whether the interests of justice supported de novo review of the R & R.

 Ultimately, the district court concluded Paulsen offered no reason, in spite of the

 magistrate judge’s specific warning, as to why he failed to file timely and specific

 objections. Furthermore, an examination of the record evidence and relevant

 precedents revealed no clear or obvious error in any of the recommendations set

 out in the R & R. Cf. Duffield v. Jackson, 545 F.3d 1234, 1238 (10th Cir. 2008)

 (holding that the interests-of-justice exception to the firm waiver rule resembles

 the plain-error test). The district court’s analysis is cogent and correct and we

 hereby adopt it as our own.




                                           -4-
Appellate Case: 21-1367   Document: 010110697910      Date Filed: 06/16/2022   Page: 5



       For those reasons set out above, the judgment of the United States District

 Court for the District of Colorado is hereby AFFIRMED. All pending motions

 are hereby DENIED.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                         -5-